DETAILED ACTION
This office action is in response to applicant’s filing dated February 17, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-16 is/are pending in the instant application.  

Election/Restrictions
Applicant’s election without traverse of (i) the compound of claim 2, hereinafter referred to as Compound 2:
Compound 2

    PNG
    media_image1.png
    253
    894
    media_image1.png
    Greyscale
 as the compound of formula (I) species; (ii) schizo-affective disorder as the elected sigma-2 receptor mediated disorder species; (iii) dysthymia as the elected symptom species; and (iv) a formulation species with no additional components required in the reply filed on February 17, 2022  is acknowledged.
s 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.
Claims 1-8 and 13-16 are presently under examination as they relate to the elected species:  (i) Compound 2:
Compound 2

    PNG
    media_image1.png
    253
    894
    media_image1.png
    Greyscale
(ii) schizo-affective disorder; (iii) dysthymia; and (iv) a formulation species with no additional components required.

Priority
The present application is a continuation of US Application No. 15/163,385 filed on May 24, 2016, which is a continuation of US Application No. 13/810,775 filed on June 24, 2013, which is a 371 of PCT/US2011/044698 filed on July 20, 2011, which claims benefit of US Provisional Application No. 61/366,080 filed on July 20, 2010.  The effective filing date of the instant application is July 20, 2010. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 6, 2021; August 9, 2021, and February 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamabe et al (US 2003/0212094 A1, cited in the IDS filed January 6, 2021) in view of Jeste (“Schizoaffective Disorder.” National Alliance on Mental Illness, http://www.nami.org/Template.cfm?Section=By_Illness&Template=/ContentManagement/ContentDisplay.cfm&ContentID=23043, Wayback Internet Archive Date, November 7, 2008, cited in the IDS filed January 6, 2021).
Regarding claims 1, 2, and 4-6, Yamabe teaches methods for therapeutically treating diseases by of the nerve controlling function of sigma ligands, which comprise the step of administering to a mammal including a human an effective amount of a substance comprising a compound of formula (I) [0026].  Yamabe teaches a medicament which comprises a compound of formula (I) and a salt thereof, and a hydrate a solvate thereof as an active ingredient (claim 17); wherein the compound of formula (I) is: 2((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one (claim 12) which is the same as the instantly claimed compound, which is used for a disease that can be therapeutically preventively treated by nerve controlling 
Jeste teaches schizoaffective disorder is one of the more common, chronic and disabling mental illnesses; as the name implies, it is characterized by a combination of schizophrenia and an affective (mood) disorder); there has been a controversy about whether schizoaffective disorder is a type of schizophrenia or a type of mood disorder; today, most clinicians and researchers agree that it is primarily a form of schizophrenia (1st paragraph); to diagnose schizoaffective disorder, a person needs to have primary symptoms of schizophrenia (such as delusions, hallucinations, disorganized speech, disorganized behavior) along with a period of time when he or she also has symptoms of major depression or a manic episode (2nd paragraph); there may be two subtypes of schizoaffective disorder: (a) Depressive subtype, characterized by major depressive episodes only, and (b) Bipolar subtype, characterized by manic episodes with or without depressive symptoms or depressive episodes (2nd paragraph); the most effective treatment for schizoaffective disorder Is a combination of drug treatment and psychosocial interventions; and the medications include antipsychotics along with antidepressants or mood stabilizers (4th paragraph); the newer atypical antipsychotics are safer 
It would have been obvious to one of ordinary skill in the art to modify the method of treating schizophrenia taught by Yamabe to treat schizoaffective disorder in view of the teachings of Jeste.  The motivation would have been the establishment by Yamabe that Compound 2 is useful for treating schizophrenia and depression, and the establishment by Jeste that clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by modifying the method of treating schizophrenia taught by Yamabe to treat a schizoaffective disorder in view of the teachings of Jeste, one would achieve a method of treating a schizoaffective disorder.  

Regarding claim 3, Yamabe teaches medicaments for treating schizophrenia comprise a compound of formula (I) or salts thereof and specifically teach a hydrochloride of the instantly claimed compound ([0098], Example 1).  Thus, it would have been obvious to one of ordinary skill in the art to utilize a hydrochloride of the instantly claimed compound to treat schizoaffective disorder.

With regard to claims 7 and 8, Yamabe et al teach the compounds of the present invention are useful as medicaments for various diseases and symptoms which can be therapeutically and/or preventively treated by the nerve controlling function of the sigma ligands in mammals including human, preferably in human [0090]; the disease includes anxiety and dementia [0091].  Dementia reads on memory issues.  Thus, it would have been obvious to one of ordinary skill in the art that administering the compound taught by Yamabe would be useful to treat symptoms of anxiety and memory issues related to schizophrenia or schizoaffective disorder.  Moreover, in performing the active step (i.e. administering an effective amount of the compound taught by Yamabe to a subject with schizoaffective disorder), the compound would necessarily result in treating at least one symptom or at least two symptoms of schizoaffective disorder.

Regarding claims 13-16, Yamabe teach the doses of the medicament should be suitably determined depending on a type of a disease to be treated, purpose of preventive or therapeutic treatment, the age, body weight and conditions of a patient and the like; a dose for adult patient per day may generally be within the range of about from 0.05 to 500 mg for oral administration; and in general, the aforementioned dose may be administered once or two or more divided portions in a day, or may be administered every few days [0095].  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 1-8 and 13-16 with a reasonable expectation of success.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamabe et al (US 2003/0212094 A1, cited in the IDS filed January 6, 2021) in view of Jeste (“Schizoaffective Disorder.” National Alliance on Mental Illness, http://www.nami.org/Template.cfm?Section=By_Illness&Template=/ContentManagement/ContentDisplay.cfm&ContentID=23043, Wayback Internet Archive Date, November 7, 2008, cited in the IDS filed January 6, 2021) as applied to claims 1-8 and 13-16 above, and further in view of Wünsch et al (WO 2010/122134 A1).
Regarding claim 7, as set forth above, Yamabe and Jeste teach a method for therapeutically treating diseases by of the nerve controlling function of sigma ligands comprising a compound of formula (I), 2((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one (claim 12), wherein the disorder is schizo-affective disorder.  Moreover, Yamabe teaches Example 1 is  2((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one is Compound 1 in Table 1 [0098] and Example 1 has a Sigma 2 Ki of 13 nM (Table 3).  Thus, Yamabe teaches the claimed compound is a sigma 2 receptor inhibitor.  
The cited references do not teach the symptom is the elected dysthymia.
However, Wünsch teaches the determination of the affinity to the σ2 (sigma-2) receptor was performed for the compounds according to formulas (1) to (28); it was observed that the 
It would have been obvious to one of ordinary skill in the art to modify the method of treating schizo-affective disorder taught by Yamabe and Jeste to treat the symptom of dysthymia.  The motivation would have been the establishment by Yamabe that Compound 2 is a sigma 2 receptor inhibitor useful for treating schizophrenia and depression, and establishment by Wünsch that sigma-2 receptor inhibitors are useful for treating schizophrenia, mood disorders, and dysthymia. 


Conclusion
Claims 1-8 and 13-16 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





	/Rayna Rodriguez/             Examiner, Art Unit 1628